Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the amendment filed on 4/6/2022. As directed by the amendment, claims 1-5 have been amended and no claims have been added or canceled. Thus, claims 1-5 are pending in the application and are in condition for allowance per the reasons for allowance outlined below.
REASONS FOR ALLOWANCE
2.	The following is an examiner’s statement for the reasons for allowance: the prior art of record by itself or in combination does not disclose all of the structural and functional limitations as recited in the claims.  Specifically, the prior art of record does not disclose a dry powder inhaler device comprising a clip that is disposed in a lock section of the dry powder inhaler device, wherein the clip “has a beak-shaped first end with a retaining tab at an end thereof, a housing through which a pin connected to a device body at a center section thereof passes, and a second tab at a second end of the clip characterized in that the second end of said clip is composed of two pieces, namely an upper piece and a lower piece” (claim 1, ln. 3-7).
	The closest prior art of record of record is Gleixner et al (2016/0193434)
	While Gleixner discloses an inhaler device comprising a clip that is disposed in a lock section of the inhaler device, wherein the clip has a retaining tab at an end thereof, Gleixner does not disclose the claimed structure of the clip. Specifically, Gleixner (and the prior art of record) does not disclose “a beak-shaped first end with a retaining tab at an end thereof, a housing through which a pin connected to a device body at a center section thereof passes, and a second tab at a second end of the clip characterized in that the second end of said clip is composed of two pieces, namely an upper piece and a lower piece.” Therefore, the claims and application are in condition for allowance.
Conclusion
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571) 272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached at (571) 272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785